UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4256


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLES HENRY BELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:13-cr-00128-WO-1)


Submitted:   October 21, 2014             Decided:   October 23, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene E. Lester, III, SHARPLESS & STAVOLA, PA, Greensboro,
North Carolina, for Appellant.    Ripley E. Rand, United States
Attorney, JoAnna G. McFadden, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Charles Henry Bell pled guilty, pursuant to a written

plea agreement, to being a felon in possession of a firearm, 18

U.S.C.    §       922(g)       (2012),     and           was    sentenced         to    51   months’

imprisonment.            Bell appeals, challenging the district court’s

denial of his motion to withdraw his guilty plea and claiming

ineffective assistance of counsel.                         Finding no error, we affirm.

              We review for abuse of discretion the district court’s

denial   of       a    defendant’s       motion          to     withdraw     his       guilty   plea.

United States v. Nicholson, 676 F.3d 376, 383 (4th Cir. 2012).

Before sentencing, a defendant may withdraw his guilty plea only

by    demonstrating          “‘a   fair        and       just    reason’”      for      withdrawal.

United   States         v.     Bowman,    348        F.3d       408,   413    (4th      Cir.    2003)

(quoting Fed. R. Crim. P. 11(d)(2)(B)).                                “[A] ‘fair and just’

reason for withdrawing a plea is one that essentially challenges

. . . the fairness of the Rule 11 proceeding . . . .”                                           United

States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992) (en banc).

The    defendant        bears      the    “heavy          burden”      of    demonstrating        the

existence of such a reason.                     United States v. Thompson–Riviere,

561   F.3d    345,       348    (4th     Cir.        2009)      (internal      quotation        marks

omitted).

              A       properly     conducted             Rule    11    colloquy        “raise[s]    a

strong   presumption            that     the    plea       is    final      and    binding,”      and

therefore “leaves a defendant with a very limited basis upon

                                                     2
which to have his plea withdrawn.”                         Bowman, 348 F.3d at 414

(internal    quotation       marks    omitted).            Moreover,    a    defendant’s

sworn   declarations       during     the    plea       colloquy     “carry    a    strong

presumption of verity.”             Blackledge v. Allison, 431 U.S. 63, 74

(1977).

            We have articulated a nonexclusive list of six factors

to be considered in determining whether to permit withdrawal of

a guilty plea.          United States v. Moore, 931 F.2d 245, 248 (4th

Cir. 1991).           These factors include: (1) whether the defendant

has offered credible evidence that his plea was unknowing or

involuntary;      (2)    whether     the    defendant        credibly       asserted   his

legal innocence; (3) the extent of delay between entering the

plea and filing the motion to withdraw the plea; (4) whether the

defendant enjoyed “the close assistance of competent counsel”;

(5) whether withdrawal would prejudice the government; and (6)

whether   withdrawal        would    “inconvenience           the    court    and   waste

judicial resources.”         Nicholson, 676 F.3d at 384.

            Applying these factors, and upon careful review of the

record, we find no abuse of discretion in the district court’s

conclusion that Bell failed to meet his burden to demonstrate a

fair and just reason for withdrawal.

            We     decline    to     reach       Bell’s     claims     of    ineffective

assistance       of    counsel.     Unless       an    attorney’s      ineffectiveness

conclusively      appears     on    the    face       of   the   record,     ineffective

                                             3
assistance claims are not generally addressed on direct appeal.

United States v. Benton, 523 F.3d 424, 435 (4th Cir. 2008).

Instead,   such         claims    should    be   raised    in    a    motion      brought

pursuant     to    28     U.S.C.    §   2255     (2012),   in    order       to    permit

sufficient        development      of      the   record.        United       States    v.

Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).                        Because there

is no conclusive evidence of ineffective assistance of counsel

on the face of the record, we conclude that these claims should

be raised, if at all, in a § 2255 motion.

           Accordingly, we affirm the district court’s judgment.

We   dispense      with    oral    argument      because   the       facts   and    legal

contentions       are    adequately     presented    in    the       materials      before

this court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                             4